UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-7635



LEROY K. SMALLS,

                                             Plaintiff - Appellant,

          and


RUFUS MULDROW,

                                                          Plaintiff,

          versus

MICHAEL MOORE, Director of Operations; P.
DOUGLAS TAYLOR, Warden; WILLIE EAGLETON, Asso-
ciate Warden; GEORGIA YEARWOOD, Associate
Warden,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Dennis W. Shedd, District Judge.
(CA-97-193-O-19BD)


Submitted:   April 29, 1998                  Decided:   May 14, 1998


Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Leroy K. Smalls, Appellant Pro Se. Alfred Johnston Cox, ELLIS,
LAWHORNE, DAVIDSON & SIMS, P.A., Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Leroy Smalls appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court.* Smalls v. Moore, No. CA-97-193-O-19BD (D.S.C. Oct. 24,
1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




    *
      We note that Rufus Muldrow, Smalls' co-Plaintiff below, is
not a party to the appeal because he did not sign the notice of
appeal. See Fed. R. App. P. 3(c).

                                2